Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dimitry Paskalov (the Undersigned Attorney, Reg. No.77,228) on 2/18/21.
The application has been amended as follows: 
IN THE CLAIMS:             Please cancel claims 2, 15 and 18.
          Please replace claims as follows:

1. (Currently Amended)	A computer implemented method for estimating expected response times 
determining, by the server computing machine, a performance trend of [[the]] a software application, wherein the software application interacts with one or more databases and each of the operation requests involves an execution of one or more queries on the one or more databases, and wherein the performance trend models one or more performance indicators of the software application as a function of one or more operative conditions; 
receiving corresponding access requests from [[the]] a one or more client computing machines for a user interface framework of the software application; 
estimating corresponding expected response times of the software application for serving the operation requests in response to the access requests; and
transmitting corresponding performance artifacts based on the expected response times in association with the user interface framework to the one or more client computing machines to cause the one or more client computing machines to provide corresponding warnings.

2. (Canceled)

3. (Original) 	The method according to claim 1, wherein said estimating corresponding expected response times comprises estimating each of the expected response times according to a comparison of an operation type of the corresponding operation request with the performance trend.

4. (Original) 	The method according to claim 1, wherein said estimating corresponding expected response times comprises estimating each of the expected response times according to a comparison of a corresponding current time with the performance trend.

5. (Original) 	The method according to claim 1, wherein said estimating corresponding expected response times comprises estimating each of the expected response times according to a comparison of a corresponding current workload of the software application with the performance trend.

6. (Original) 	The method according to claim 1, wherein said determining a performance trend comprises:
detecting one or more environment parameters of the software application; and
determining the performance trend according to the one or more environment parameters.

7. (Original) 	The method according to claim 1, wherein said determining a performance trend comprises:
submitting one or more sample requests to the software application; and
determining the performance trend according to corresponding sample response times for serving the one or more sample requests.

8. (Original)	The method according to claim 7, further comprising:
logging the operation requests being submitted to the software application by the one or more client computing machines; and
determining the sample requests according to the operation requests being logged.

9. (Original) 	The method according to claim 7, wherein said determining a performance trend comprises:
detecting one or more environment parameters of the software application, and
determining the performance trend according to the one or more environment parameters; and
estimating the expected response time of each of the operation requests according to the performance trend corresponding to one of the sample requests either by matching the operation request or according to the performance trend based on the environment parameters.

10. (Original)	The method according to claim 1, further comprising:
logging the operation requests being submitted to the software application by the one or more client computing machines in association with an indication of corresponding actual response times; and
determining the performance trend according to the actual response times of the operation requests being logged.

11. (Original)	The method according to claim 1, further comprising:
receiving corresponding performance limits for one or more users of the one or more client computing machines; and
determining the warnings for each of the users according to a comparison of the corresponding expected response times with the performance limit of the user.

12. (Original)	The method according to claim 1, further comprising:
transmitting the performance artifacts to the corresponding one or more client computing machines to cause each of the one or more client computing machines to: 
display the command in the user interface framework with a visual clue according to the corresponding expected response time; 
disable the command in the user interface framework according to the corresponding expected response time; and 
display a warning message according to the corresponding expected response time in response to a selection of the command before submitting the operation request to the server computing machine.

13. (Original) 	The method according to claim 1, wherein said transmitting corresponding performance artifacts comprises:
updating the user interface framework for the one or more client computing machines according to the corresponding warnings; and
returning the user interface framework being updated according to the corresponding warnings to the one or more client computing machines to cause the one or more client computing machines to display the user interface framework being updated according to the corresponding warnings.

14. (Currently Amended) 	A computer program product for estimating expected response times wherein the software application interacts with one or more databases and each of the operation requests involves an execution of one or more queries on the one or more databases, and the computer program product comprising:
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising:
program instruction to determine, by the server computing machine, a performance trend of [[the]] a software application, wherein the performance trend models one or more performance indicators of the software application as a function of one or more operative conditions; 
program instructions to receive corresponding access requests from [[the]] a one or more client computing machines for a user interface framework of the software application; 
program instructions to estimate corresponding expected response times of the software application for serving the operation requests in response to the access requests; and
program instructions to transmit corresponding performance artifacts based on the expected response times in association with the user interface framework to the one or more client computing machines to cause the one or more client computing machines to provide corresponding warnings.

15. 	(Canceled)

16. (Original)	The computer program product of claim 14, wherein said program instructions to estimate corresponding expected response times comprises program instructions to estimate each of the expected response times according to a comparison of an operation type of the corresponding operation request with the performance trend.

17. (Currently Amended)	A computer system for estimating expected response times 
	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
determining, by the server computing machine, a performance trend of [[the]] a software application, wherein the software application interacts with one or more databases and each of the operation requests involves an execution of one or more queries on the one or more databases, and wherein the performance trend models one or more performance indicators of the software application as a function of one or more operative conditions; 
receiving corresponding access requests from [[the]] a one or more client computing machines for a user interface framework of the software application; 
estimating corresponding expected response times of the software application for serving the operation requests in response to the access requests; and
transmitting corresponding performance artifacts based on the expected response times in association with the user interface framework to the one or more client computing machines to cause the one or more client computing machines to provide corresponding warnings.

18. (Canceled)

19. (Original)	The computer system of claim 17, wherein said estimating corresponding expected response times comprises estimating each of the expected response times according to a comparison of an operation type of the corresponding operation request with the performance trend.

20. (Original)	The computer system of claim 17, wherein said determining a performance trend comprises:
detecting one or more environment parameters of the software application; and
determining the performance trend according to the one or more environment parameters.

Allowable Subject Matter

Claims 1, 3-14, 16, 17, 19 and 20 are allowed.

Reason for allowance
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art discloses or teaches a method for estimating expected response times comprising a combination of: determining, by the server computing machine, a performance trend of a software application, wherein the software application interacts with one or more databases and each of the operation requests involves an execution of one or more queries on the one or more databases, and wherein the performance trend models one or more performance indicators of the software application as a function of one or more operative conditions, estimating corresponding expected response times of the software application for serving the operation requests in response to the access requests and transmitting corresponding performance artifacts based on the expected response times in association with the user interface framework to the one or more client computing machines to cause the one or more client computing machines to provide corresponding warnings.




Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/KHANH Q DINH/Primary Examiner, Art Unit 2458